SUMNER, J.
The plaintiff has brought suit to recover damages for the negligence of the defendant in allowing her automobile to collide with the plaintiff. The jury brought in a verdict for the plaintiff for $1000 and defendant has filed a petition for a new trial, the only ground urged at the hearing being that the damages awarded by the jury were excessive.
For Plaintiff: James D. Watts.
For Defendant: Hranshaw & Sweeney.
According- to the testimony the plaintiff, while walking- on the road t'o Wakefield, July 5, 1924, was struck from behind by the defendant’s automobile. The blow from the car struck the plaintiff on her left side and knocked her over so that she fell on her hight side. She was confined to her bed for one week and to her house two weeks long-er. She claims that she “can hardly get around,” “can’t do anything,” and at times has a pain under left shoulder-blade.' When testifying, she said that she had no pain at that time but had it earlier in the morning. Dr. Burke, who attended her, said he thought a rib on her left side was fractured but' was not absolutely sure of it and that only an X-ray would determine that fact. He said that the present pain was probably due to a sprain at the left of the middle of the back opposite the broken rib and that she would be liable to suffer from the pain a longtime, but that it was impossible to say definitely; also that there were-no objective symptoms now observable on the patient.
The plaintiff was undoubtedly severely bruised at the time and incapacitated from doing- any work for some three weeks. As to her disability subsequent to the three weeks, the court is not convinced. Plaintiff manifestly exaggerated in a number of things. She said that the doctor paid her some 25 visits, but the doctor himself only charged her for 18. Since July 27, 1924, three weeks after the accident, the doctor has apparently paid no professional call on her, nor has she consulted any other doctor. The husband admits that she is doing the cooking for a family of eight and helps get the children ready for school.
The case was heard on October 6, 1924, just three months after the accident, and it would seem to be difficult in that short space of time to determine the period of the continuance of the sprain in the back. The bill of the doctor was $59 and she paid $1 for medicine. The court thinks that $400 would amply compensate the plaintiff.
Accordingly, the court grants the defendant’s petition for a new trial unless the plaintiff shall, in writing, within three days from the filing- of this rescript, remit all of the verdict' in excess of $400.